DETAILED ACTION 
        Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 10/5/21.  Applicant amended claim 13 and claims 1-20 are currently pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Abusleme et al. (US Patent 7,381,463),
Regarding claim 1, Bateman discloses a pump for a reductant insertion assembly, comprising:
a housing (38) configured to receive a reductant; and

However, Bateman fails to disclose wherein the pump further comprises a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer (see col. 1, lines 9-18).
Abusleme teaches a pump comprises a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer (see col. 1, lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a pump comprising a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer as taught by Abusleme for avoiding the corrosion of the metal substrate (see Abusleme, col. 1, lines 4-8).

Regarding claim 2, the modified Bateman discloses the pump of claim 1, Abusleme further teaches wherein the fluoropolymer comprises a fluoroethylene copolymer (see col. 1, lines 9-12).

Regarding claim 3, the modified Bateman discloses the pump of claim 1, Abusleme further teaches wherein a thickness of the corrosion resistant layer is in a range of about 40 microns to about 60 microns, inclusive (see col. 2,lines 3-4).


Regarding claim 4, the modified Bateman discloses the pump of claim 1, Abusleme further discloses wherein the corrosion resistant layer is configured to withstand a temperature in a range of about -400 Celsius to about 800 Celsius, inclusive (see col. 4, lines 7-8).

Regarding claim 10, Bateman discloses an aftertreatment system for treating constituents of an exhaust gas generated by an engine, comprising:
a selective catalytic reduction system (18) (Fig. 1);
a reductant storage tank (32) (Fig. 1) configured to contain a reductant (24); and a reductant insertion assembly comprising a pump (40) (Fig. 2A) as described in claim 1, the pump configured to receive reductant from the reductant storage tank and pump the reductant into the exhaust gas flowing through the aftertreatment system (see Fig. 1).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Abusleme et al. (US Patent 7,381,463) as applied to claim 1, and further in view of Bradford et al. (US 2019/0091615).
Regarding claim 5, the modified Bateman discloses the pump of claim 1; however, Bateman fails to disclose wherein the housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant.
Bradford teaches a housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant and a filter is disposed within the housing (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Aoyama by using a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to 

Regarding claims 6, 7, the modified Bateman discloses the pump of claim 5, since Abusleme teaches the metal equipments such as tanks, pumps and valves built in aluminum, stainless steel and carbon steel, and they are protected from the corrosion by using protective coatings based on polymers (see col. 1, lines 13-18), it is obvious for one having ordinary skill in the art to realize that each of the housing first portion and the housing second portion comprise aluminum, and wherein the corrosion resistant layer is coated on surfaces of each of the housing first portion and the housing second portion that are configured to contact the reductant.

	Regarding claim 8, the modified Bateman discloses the pump of claim 5, Bradford further teaches wherein a filter (52) (Fig. 2) is disposed within the housing first portion.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Aoyama et al. (JP 2008-069769) and Abusleme et al. (US Patent 7,381,463).
Regarding claim 11, Bateman discloses a method of using a reductant insertion assembly fluidly coupled to an aftertreatment system that is configured to treat constituents of an exhaust gas flowing therethrough, the method comprising:
activating a pump (40) of the reductant insertion assembly to pressurize a reductant and communicate the pressurized reductant to a reductant injector coupled to the aftertreatment system (see col. 4, lines 40-54), the pump comprising a housing configured to receive a reductant, and a pumping element disposed within the housing, the pumping element configured to pressurize the reductant and communicate the pressurized reductant out of the 
However, Bateman fails to disclose the pump further comprises a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer.
Abusleme teaches that a pump comprises a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer (see col. 1, lines 5-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using a pump comprising a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pumping element that is configured to contact the reductant, the corrosion resistant layer comprising a fluoropolymer as taught by Abusleme for avoiding the corrosion of the metal substrate (see Abusleme, col. 1, lines 4-8).
The modified Bateman fails to disclose wherein the reductant comprises halogen ions.
Aoyama teaches a reductant comprises halogen ions (hydrochloride) (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bateman by using the reductant comprising halogen ions as taught by Aoyama for improving the purification efficiency of the emission control system.

Regarding claim 12, the modified Bateman discloses the method of claim 11, Abusleme further teaches wherein the fluoropolymer comprises a fluoroethylene copolymer (see col. 1, lines 9-12).



Regarding claim 13, the modified Bateman discloses the method of claim 11, Abusleme further teaches wherein a thickness of the corrosion resistant layer is at least 100 microns (see col. 2, lines 3-4); however, Abusleme fails to disclose that the thickness of the corrosion resistant layer is in a range of about 40 microns to about 60 microns.
Since Abusleme discloses that the thickness of the corrosion resistant layer is at least 100 microns (see col. 2, lines 3-4), the general conditions of a claim are disclosed in the prior art. It is held that it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller,220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, the modified Bateman discloses the method of claim 11, Abusleme further teaches wherein the corrosion resistant layer is configured to withstand a temperature in a range of about -400C to about 800C, inclusive (see col. 4, lines 7-8).

Regarding claim 15, the modified Bateman discloses the method of claim 11, Bateman fails to disclose wherein a concentration of halogen ions in the reductant is greater than about 10 mg/liter.
With regard to the concentration of halogen ions in the reductant being greater than about 10 mg/liter, it is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US Patent 10,400,646) in view of Abusleme et al. (US Patent 7,381,463) and Aoyama et al. as applied to claim 11, and further in view of Bradford et al. (US 2019/0091615).
Regarding claim 16, the modified Bateman discloses the method of claim 11, however, Bateman fails to disclose wherein the housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant.


Bradford teaches a housing comprises a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Aoyama by using a housing first portion and a housing second portion coupled to the housing first portion to define an internal volume configured to receive the reductant as taught by Bradford for removing of the solid particulate from the aqueous urea exhaust treatment fluid (see Bradford, par. [0026)).

Regarding claims 17, 18, the modified Bateman discloses the method of claim 16, since Abusleme teaches the metal equipments such as tanks, pumps and valves built in aluminum, stainless steel and carbon steel, and they are protected from the corrosion by using protective coatings based on polymers (see col. 1, lines 13-18), it is obvious for one having ordinary skill in the art to realize that each of the housing first portion and the housing second portion comprise aluminum, and wherein the corrosion resistant layer is coated on surfaces of each of the housing first portion and the housing second portion that are configured to contact the reductant.

.

Allowable Subject Matter
Claims 9, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				
Response to Arguments
Applicant’s arguments filed on 10/5/21 has been considered and they are not deemed persuasive.  Applicant argued that Abuselme does not teach “a corrosion resistant layer disposed on at least a portion of a surface of the housing and /or the pumping element that is configured to contact the reductant”.  The Office respectfully disagrees.  Abusleme teaches that the metal equipments used in chemical process industry such as tanks, pumps and valves built in aluminum are protected from the corrosion by using protective polymer coatings, wherein the polymer coatings are deposited on the heated metal surface (i.e. either inside surface or outside surface of the pump housing (see col. 1, lines 9-25),and the 
fluorinated polymers based on E/CTFE having a high Melt Flow Index are commercially used for their good chemical resistance as coating materials (i.e. polymer coating on at least a portion of a surface of the housing that contacts the chemical liquid(see col. 1, lines 31-33).  Therefore, Abuselme teaches that a corrosion resistant layer disposed on at least a portion of a surface of the housing and/or the pump that is configured to contact the reductant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747